Citation Nr: 1625783	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active duty from June 2000 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for service connection for a right knee disorder.  

Evidence of record indicates that the Veteran became incarcerated in February 2005.  The Veteran has not undergone a VA examination.  Although a VA examination was scheduled, he did not attend.  He did not claim that he did not receive notice of the examination.  Instead, the Veteran stated he was not allowed to attend the examination.  The Board notes that the October 2011 VA examination report indicates that the Florida Department of Corrections policies conflict with those of the North Florida/South Georgia VA Compensation and Pension service as to the Veteran's restraints while in the facility. 

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.9.d.

A November 2012 report in the claims file indicates that the RO arraigned for VHA personnel to go to the prison for the VA examination.  However, by that time, the Veteran had been transferred back to a prison in Massachusetts.  Correspondence from the Veteran dated in January 2016 indicates the Veteran is now incarcerated at the Massachusetts.  As such, the Veteran should be afforded another chance at a VA examination while he is incarcerated.  The VA examiner should conduct a physical examination and determine whether any diagnosed right knee disorder is caused by active service.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain any identified treatment records reflecting treatment for a right knee disorder.

2.  Thereafter, take all reasonable measures to schedule the Veteran for the examination requested below in item 3.  Confer with the appropriate prison official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison for an examination by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.

If none of the options are feasible, fully explain why none of the examination types could be scheduled. 

3.  If it is possible for the Veteran to be examined, then schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed right knee.

The entire claims file should be made available to and be reviewed by the examiner.

The examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disorder was caused by active duty. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


